United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3571
                                   ___________

Glenn Ronald Waite, MD,               *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Douglas D. DeLair; Delair & Delair,   *
                                      * [UNPUBLISHED]
           Appellees.                 *
                                 ___________

                             Submitted: October 19, 2009
                                Filed: October 22, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Glenn Waite appeals the district court’s1 denial of his motion for declaratory
relief. Upon careful review of the record, see Frulla v. CRA Holdings Inc., 543 F.3d
1247, 1251 (11th Cir. 2008) (standard of review), including Waite’s prior
unsuccessful appeal, see Waite v. DeLair, No. 00-3183, 3 Fed. Appx. 574 (8th Cir.
2001) (unpublished per curiam), we conclude that the instant appeal is governed by
the law-of-the-case doctrine, see Jones v. United States, 255 F.3d 507, 510 (8th Cir.
2001) (all issues decided by appellate court become law of the case; this rule extends

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
not only to actual holdings but also to all issues implicitly settled in prior holdings);
United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995) (law-of-the-case doctrine
prevents relitigation of settled issue in case and requires courts to adhere to decisions
made in earlier proceedings). Accordingly, we affirm.
                         ______________________________




                                          -2-